Exhibit 10.6





--------------------------------------------------------------------------------



GUARANTEE AND COLLATERAL AGREEMENT

made by

CARGO AIRCRAFT MANAGEMENT, INC.

and certain of its Affiliates

in favor of

SUNTRUST BANK,
as Administrative Agent

Dated as of May 31, 2016



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Section 1.
DEFINED TERMS    4

1.1.
Definitions    4

1.2.
Other Definitional Provisions    7

Section 2.
GUARANTEE    7

2.1.
Guarantee    7

2.2.
Right of Contribution    8

2.3.
No Subrogation    8

2.4.
Amendments, etc., with respect to the Borrower Obligations    8

2.5.
Guarantee Absolute and Unconditional    9

2.6.
Reinstatement    10

2.7.
Payments    10

Section 3.
GRANT OF SECURITY INTEREST    10

Section 4.
REPRESENTATIONS AND WARRANTIES    10

4.1.
Title; No Other Liens    10

4.2.
Perfected First Priority Liens    11

4.3.
Jurisdiction of Organization    11

4.4.
Restricted Capital Stock and Restricted Accounts    11

4.5.
Aircraft.    11

4.6.
Cape Town Convention.    11

Section 5.
COVENANTS    12

5.1.
Maintenance of Insurance    12

5.2.
Maintenance of Perfected Security Interest; Further Documentation    12

5.3.
Changes in Locations, Name, etc.    12

5.4.
Notices    13

5.5.
Restricted Capital Stock and Restricted Accounts    13

5.6.
Aircraft    13

5.7.
Further Assurances.    14

5.8.
Cape Town Convention    15

5.9.
Deregistration    15

Section 6.
REMEDIAL PROVISIONS    15

6.1.
Proceeds to be Turned Over to Administrative Agent    15

6.2.
Application of Proceeds    15

6.3.
Code and Other Remedies    16

6.4.
Deficiency    17

6.5.
Maintenance of United States Citizenship of Grantors    17

Section 7.
THE ADMINISTRATIVE AGENT    17

7.1.
Administrative Agent’s Appointment as Attorney-in-Fact, etc.    17

7.2.
Duty of Administrative Agent    19



2



--------------------------------------------------------------------------------

Page


7.3.
Filing of Financing Statements    19

7.4.
Authority of Administrative Agent    19

Section 8.
MISCELLANEOUS    20

8.1.
Amendments in Writing    20

8.2.
Notices    20

8.3.
No Waiver by Course of Conduct; Cumulative Remedies    20

8.4.
Enforcement Expenses; Indemnification    20

8.5.
Successors and Assigns    21

8.6.
Setoff    21

8.7.
Counterparts    21

8.8.
Severability    21

8.9.
Section Headings    22

8.10.
Integration    22

8.11.
GOVERNING LAW    22

8.12.
Submission To Jurisdiction; Waivers    22

8.13.
Acknowledgments    23

8.14.
Additional Grantors    23

8.15.
Releases    23

8.16.
Subordination    23

8.17.
WAIVER OF JURY TRIAL    25

8.18.
Cape Town Convention    25

8.19.
Keepwell    25

8.20.
Amendment and Restatement; No Novation    26



SCHEDULES
Schedule 1
Qualified Aircraft in Collateral Pool

Schedule 2
Jurisdictions of Organization

Schedule 3
Notice Addresses



ANNEX
Annex 1
Form of Assumption Agreement







3



--------------------------------------------------------------------------------








THIS AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”)
dated as of May 31, 2016, made by each of the signatories hereto (together with
any other entity that may become a party hereto as provided herein, the
“Grantors”), in favor of SUNTRUST BANK, as administrative agent (in such
capacity, the “Administrative Agent”) for the Secured Parties (as defined
below).
W I T N E S S E T H:
WHEREAS, Cargo Aircraft Management, Inc., a Florida corporation (the
“Borrower”), Air Transport Services Group, Inc., a Delaware corporation
(“Holdings”), the Lenders and the Administrative Agent have entered into that
certain Amended and Restated Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented, replaced, increased, refinanced or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
WHEREAS, Holdings and the Borrower are members of an affiliated group of
companies that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
WHEREAS, Holdings, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, and in order to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and in order to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
agrees with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:
SECTION 1. DEFINED TERMS
1.1.    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
(b)    The following terms shall have the following meanings:
“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented or otherwise modified from time to time.


4



--------------------------------------------------------------------------------









“Aircraft Grantor”: any Grantor that has any right, title or interest in or to
any Aircraft.
“Aircraft Object”: shall have the meaning assigned to the term “aircraft object”
in the Cape Town Convention.
“Associated Rights”: shall have the meaning assigned to the term “associated
rights” in the Cape Town Convention.
“Borrower Obligations”: the collective reference to (a) all amounts owing by the
Borrower to the Administrative Agent, the Letter of Credit Issuer, any Lender
(including the Swingline Lender) or the Joint Lead Arrangers pursuant to or in
connection with this Agreement or any other Credit Document or otherwise with
respect to any Loan or Letter of Credit including, without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Letter of Credit Issuer and any Lender (including the Swingline
Lender) incurred pursuant to this Agreement, the Credit Agreement or any other
Credit Document), whether direct or indirect, absolute or contingent, liquidated
or unliquidated, now existing or hereafter arising hereunder or thereunder, (b)
all Hedging Obligations owed by the Borrower to any Lender-Related Hedge
Provider, and (c) all Bank Product Obligations of the Borrower, together with
all renewals, extensions, modifications or refinancings of any of the foregoing.
“Citizenship Requirements”: as defined in Section 6.5.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1.
“Contract of Sale”: shall have the meaning assigned to the term “contract of
sale” in the Cape Town Convention.
“Contracting State”: shall have the meaning assigned thereto in the Cape Town
Convention.
“Existing Guarantee and Collateral Agreement”: that certain Guarantee and
Collateral Agreement dated as of May 9, 2011, made by each of the signatories
from time to time party thereto as “Grantors”, in favor of the Administrative
Agent for the benefit of the Secured Parties (as defined therein).
“Guarantor Obligations”: with respect to any Guarantor, (a) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Credit
Document, in each case whether on account of guarantee obligations,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders that are required to be paid by such
Guarantor pursuant to the terms of this Agreement or any other Credit Document),
(b) all Hedging Obligations owed by such Guarantor


5



--------------------------------------------------------------------------------









to any Lender-Related Hedge Provider and (c) all Bank Product Obligations of
such Guarantor, together with all renewals, extensions, modifications or
refinancings of any of the foregoing.
“Guarantors”: the collective reference to each Grantor other than the Borrower.
“International Interest”: shall have the meaning assigned to the term
“international interest” in the Cape Town Convention.
“International Registry”: shall have the meaning assigned thereto in the Cape
Town Convention.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations; provided,
however, that “Obligations” shall not include any Excluded Swap Obligations.
“paid in full” and “payment in full”: paid in full in cash.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Prospective International Interest”: shall have the meaning assigned to the
term “prospective international interest” in the Cape Town Convention.
“Protocol”: the Protocol to the Convention on International Interests in Mobile
Equipment on Matters Specific to Aircraft Equipment, concluded in Cape Town,
South Africa, on November 16, 2001 (utilizing the English-language version
thereof).
“Restricted Accounts”: the Accounts of Holdings or any of its Subsidiaries.
“Restricted Capital Stock”: any Capital Stock of any of Holdings’ Subsidiaries.
“Secured Parties”: the Administrative Agent, the Lenders, the Letter of Credit
Issuer, the Lender-Related Hedge Providers and the Lender-Related Bank Product
Providers.
“Securities Act”: the Securities Act of 1933, as amended.
“Transportation Code”: Title 49 of the United States Code, as the same may be
amended, modified, restated or replaced from time to time.


6



--------------------------------------------------------------------------------









1.2.    Other Definitional Provisions. (a) The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
2.1.    Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, as a primary obligor and not merely as a
surety, guarantees to the Administrative Agent, for the ratable benefit of the
Secured Parties and their respective successors and permitted indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Borrower Obligations.
(a)    Anything herein or in any other Credit Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Credit Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws relating to
the insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(b)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
(c)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations shall have been satisfied by payment in full,
no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement the Borrower may be free from any Borrower Obligations.
(d)    Except as provided in Section 8.15, no payment made by the Borrower, any
of the Guarantors, any other guarantor or any other Person or received or
collected by the Administrative Agent or any Lender from the Borrower, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any setoff, appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder


7



--------------------------------------------------------------------------------









which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full, no Letter
of Credit is outstanding and the Commitments are terminated.
2.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor (other than Holdings) shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3. The provisions of this Section 2.2 shall in no respect limit the
obligations and liabilities of any Guarantor to the Administrative Agent and the
Lenders, and each Guarantor shall remain liable to the Administrative Agent and
the Lenders for the full amount guaranteed by such Guarantor hereunder.
2.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security,
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Lenders by the Borrower on account of the
Borrower Obligations are paid in full, no Letter of Credit is outstanding and
the Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Borrower
Obligations shall not have been paid in full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine. For the
avoidance of doubt, nothing in the foregoing shall operate as a waiver of any
subrogation rights.
2.4.    Amendments, etc., with respect to the Borrower Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon them or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement and
the other Credit Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may reasonably deem advisable from


8



--------------------------------------------------------------------------------









time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent nor any Lender shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Borrower Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.
2.5.    Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Administrative Agent or any Lender upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2 (such acceptance on the part of the Administrative Agent and
the other Secured Parties being conclusively presumed by their request for this
Agreement and delivery of the same to the Administrative Agent); the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. To the fullest extent permitted by applicable law,
each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2, to the fullest extent permitted
by applicable law, shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement or any other Credit Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Borrower Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender


9



--------------------------------------------------------------------------------









against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
2.6.    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
2.7.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without setoff or counterclaim in Dollars at
the Payment Office.
SECTION 3. GRANT OF SECURITY INTEREST
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired or created by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (wherever located, collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:
(a)    all Aircraft listed on Schedule 1 (or on any additions or supplements to
such schedule);
(b)    all Aircraft at any time included in the Collateral Pool; and
(c)    to the extent not otherwise included, substitutions, replacements,
accessions, products and other Proceeds (including, without limitation,
insurance proceeds, licenses, royalties, income, payments, claims, damages and
proceeds of suit) of any or all of the foregoing and all collateral security,
guarantees and other supporting obligations given with respect to any of the
foregoing.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each of the other Secured Parties that:
4.1.    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the Permitted Liens, such Grantor owns each item of the
Collateral free and clear of any and all Liens. No effective financing
statement, security agreement or other public notice with respect to


10



--------------------------------------------------------------------------------









all or any part of the Collateral is on file, of record or registered in any
public office or is of record under the Cape Town Convention, except such as
have been filed in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, pursuant to this Agreement or as are expressly permitted by
the Credit Agreement or as to which documentation to terminate the same shall
have been delivered to the Administrative Agent.
4.2.    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (i) upon the filing of financing statements for the Grantors,
the filing with the FAA of Aircraft Security Agreements (or Amended and Restated
Aircraft Security Agreements) covering the Aircraft included in the Collateral,
and the registration of such Liens in the Aircraft under the Cape Town
Convention, will constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor,
to the extent the security interest therein may be perfected by filing,
recording or registration in the United States pursuant to the New York UCC or
the rules and regulations of the FAA and (ii) are prior to all other Liens on
the Collateral in existence on the date hereof except for Permitted Liens which
have priority over the Liens on the Collateral by operation of law (including
the priority rules under the New York UCC) or which are expressly permitted
pursuant to Section 9.3 of the Credit Agreement to be prior to the security
interests granted pursuant to this Agreement.
4.3.    Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 2. Such Grantor has furnished to
the Administrative Agent a certified charter, certificate of incorporation or
other organization document and long-form good standing certificate as of a date
which is recent to the date hereof.
4.4.    Restricted Capital Stock and Restricted Accounts. All Restricted Capital
Stock and all Restricted Accounts are free of any and all Liens or options in
favor of any other Person, except Permitted Liens.
4.5.    Aircraft. As of the date hereof, Schedule 1 lists all Qualified Aircraft
included in the Collateral Pool, including the following information for each
such Aircraft: (a) the owner, (b) the make, model, serial number and
registration number of each applicable Airframe, and (c) the make, model, serial
number, if less than 550 horsepower, the takeoff horsepower rating, of each
Engine attached to each applicable Airframe. Such schedule also includes the
primary location and base of operations for each of the foregoing. Each Grantor
that owns all such Qualified Aircraft are registered pursuant to the Cape Town
Convention. The Borrower shall update Schedule 1 concurrently with any addition
of any Qualified Aircraft to the Collateral Pool, and the above representations
shall be deemed to be remade at such time with respect to all Qualified Aircraft
included in the Collateral Pool.
4.6.    Cape Town Convention. At the time of conclusion of this Agreement or any
lease related to a Qualified Aircraft, each Aircraft Grantor is, or will be,
"situated" (as the phrase is used in the Cape Town Convention) in the United
States. The United States is a Contracting State to the Cape Town Convention.
Each airframe relating to a Qualified Aircraft and each related Engine


11



--------------------------------------------------------------------------------









constitutes an Aircraft Object under the Cape Town Convention. Each Aircraft
Grantor has the “power to dispose” (as the phrase is used in the Cape Town
Convention) of each related airframe relating to a Qualified Aircraft and each
related Engine. No Grantor has issued a de-registration power of attorney or an
irrevocable de-registration and export request authorisation with respect to a
Qualified Aircraft to any person other than the Administrative Agent.
SECTION 5. COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:
5.1.    Maintenance of Insurance. Such Grantor will maintain or caused to be
maintained the insurance required by Section 8.3 of the Credit Agreement.
5.2.    Maintenance of Perfected Security Interest; Further Documentation. (a)
Such Grantor shall take all actions reasonably requested by the Administrative
Agent to maintain the security interest created by this Agreement as a security
interest having at least the perfection and priority described in Section 4.2
and shall take all actions reasonably requested by the Administrative Agent to
defend such security interest against the claims and demands of all Persons
whomsoever, subject in each case to Liens permitted by the Credit Agreement and
to the rights of such Grantor under the Credit Documents to dispose of the
Collateral.
(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, filing any financing or continuation statements
under the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby.
5.3.    Changes in Locations, Name, etc. Such Grantor will not, except upon 10
days’ prior written notice to the Administrative Agent (or such shorter notice
as shall be reasonably satisfactory to the Administrative Agent) and delivery to
the Administrative Agent of all additional financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein,
(i) change its jurisdiction of organization from that referred to in Section 4.3
or (ii) change its name.


12



--------------------------------------------------------------------------------









5.4.    Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:
(a)    any Lien (other than security interests created hereby or Permitted
Liens) on any of the Collateral which could affect the ability of the
Administrative Agent to exercise any of its remedies hereunder; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
5.5.    Restricted Capital Stock and Restricted Accounts. Without the prior
written consent of the Administrative Agent, such Grantor shall not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, any Restricted Capital Stock or Restricted Accounts (except pursuant
to a transaction expressly permitted by Section 9.2 of the Credit Agreement), or
(ii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any Restricted Capital Stock or Restricted
Accounts, or any interest therein, except for Permitted Liens.
5.6.    Aircraft. (a) Such Grantor shall cause all Qualified Aircraft to be duly
registered in its name by the FAA, and such Aircraft shall at all times be
subject to United States registration and bear United States registration
markings, and shall take no action that shall cause or permit any Aircraft to
fail to be so registered, and in the event any Aircraft is not so registered,
take all necessary action to cause such Aircraft to be registered as provided
above; provided, that the foregoing shall not apply to the extent the use or
operation of such Aircraft does not require such registration. In addition, such
Grantor that owns Qualified Aircraft shall at all times be registered pursuant
to the Cape Town Convention.
(b)    Such Grantor shall maintain, service, repair, overhaul and test, or shall
cause to be maintained, serviced, repaired, overhauled or tested, all Qualified
Aircraft in accordance with any Material Contracts applicable thereto and so as
to keep such Aircraft in good operating condition, ordinary wear and tear
excepted, and in such condition as may be necessary to enable the airworthiness
certification of such Aircraft to be maintained in good standing at all times
under the Transportation Code and all FAA regulations thereunder. Each Grantor
shall maintain, or cause to be maintained, all records, logs and other materials
required to be maintained in respect of all Qualified Aircraft by the
Transportation Code, FAA regulations thereunder, the FAA or any other
Governmental Authority, and shall promptly furnish to the Administrative Agent
such information as the Administrative Agent may reasonably request with respect
thereto.
(c)    The Qualified Aircraft shall at all times be used solely for commercial
or business purposes (including, without limitation, dry leases); provided,
however, that such Aircraft may be used as part of Civilian Reserve Air Fleet.
No Grantor will permit any Qualified Aircraft to be maintained, used or operated
in violation of any insurance policy provisions, any Material Contract or any
Requirement of Law of any Governmental Authority having jurisdiction (domestic
or foreign), including without limitation the FAA, or in violation of any
airworthiness certificate, license, registration or operating certificate


13



--------------------------------------------------------------------------------









relating to such Aircraft and issued by any such Governmental Authority, nor
will any Grantor suffer any such Aircraft to be so maintained, used or operated.
No Grantor will operate or suffer any Qualified Aircraft to be operated except
within the geographical limits set forth in applicable insurance policies or
operating certificates, whichever may be the more restrictive. In the event that
any Requirement of Law requires alteration or modification of any Aircraft, the
Grantors will conform thereto or obtain conformance therewith at no expense to
the Administrative Agent. The Grantors will permit or require each Qualified
Aircraft to be operated only by (i) pilots, appropriately qualified and
licensed, considering the particular authorized business or commercial purpose
involved and (ii) appropriately qualified and licensed mechanics, but only in
connection with taxi operations, and will permit each Qualified Aircraft to be
maintained only by duly licensed and qualified mechanics or others as permitted
by any Aviation Authority with jurisdiction over such maintenance. Without
limiting the generality of the foregoing, Grantors will not operate or locate
any Qualified Aircraft or suffer such Aircraft to be operated or located in any
recognized or, in any Grantor’s reasonable judgment, threatened area of
hostilities, unless such operation is within the scope of such Grantor’s
insurance coverage or in connection with a contract with the government of the
United States of America pursuant to which said government has assumed liability
for all damage, loss, destruction or failure to return possession of such
Aircraft at the expiration of the term of such contract as well at for any
injury to person or damage to property of others.
(d)    Grantors shall not change the primary location or primary base of
operations of any Qualified Aircraft included in the Collateral Pool from the
locations set forth on Schedule 1 other than with at least 10 Business Days’
prior written notice to the Administrative Agent.
(e)    Such Grantor will not permit the Qualified Aircraft owned or leased by it
to be landed except at established and properly maintained airports and runways
except when reasonably necessary as a precautionary measure or in an emergency
in order to prevent the probable occurrence of damage to such Aircraft or injury
to persons.
5.7.    Further Assurances.    Each Grantor shall furnish to the Administrative
Agent from time to time upon request statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail and in form and substance reasonably satisfactory to the
Administrative Agent. Further, at any time and from time to time, at the request
of the Administrative Agent, and at the sole expense of such Grantor, each
Grantor shall promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further action as the Secured
Parties may reasonably request for the purpose of obtaining or preserving the
full benefits of this Agreement and of the rights and powers herein granted,
including, but not limited to, (i) the filing of any financing or continuation
statement under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and/or (ii) the
registration of any interest, assignment or subordination with the International
Registry to preserve, protect, perfect or establish priority in respect of any
Aircraft Object or Associated Right covered by or related to this Agreement, the
Administrative Agent may from time to time reasonably deem necessary.


14



--------------------------------------------------------------------------------











5.8.    Cape Town Convention. Each Aircraft Grantor hereby covenants to
establish and maintain a valid and existing account with the International
Registry. Each Aircraft Grantor further covenants to maintain its location in a
Contracting State absent the written consent of the Administrative Agent and
such Aircraft Grantor agrees that an International Interest shall be registered
on the International Registry with respect to each Engine, regardless of whether
it is installed on a Qualified Aircraft. Each Aircraft Grantor further covenants
not to register any other International Interest, Prospective International
Interest or Contract of Sale relating to a Qualified Aircraft or related Engine
(other than Permitted Liens) absent the written consent of the Administrative
Agent.
5.9.    Deregistration. Each Aircraft Grantor hereby covenants that immediately
upon the Administrative Agent’s request (which request may only follow the
occurrence and continuation of an Event of Default), it will immediately (i) if
the related Qualified Aircraft is registered with the FAA, send a written
request to the FAA to cancel the registration of such Qualified Aircraft and
will further provide any and all evidence and documentation required by the FAA
to effect such cancellation, or (ii) if the related Qualified Aircraft is
registered with any Aviation Authority other than the FAA, if applicable under
the Cape Town Convention, lodge an irrevocable de-registration and export
request authorisation with such Aviation Authority appointing the Administrative
Agent as “authorised party” therein and will further cooperate with the
Administrative Agent to effect deregistration and export of such Qualified
Aircraft upon request.
SECTION 6. REMEDIAL PROVISIONS
If any Event of Default shall have occurred and be continuing under Section 10
of the Credit Agreement, the Administrative Agent may exercise in respect of the
Collateral any of the following rights and remedies:
6.1.    Proceeds to be Turned Over to Administrative Agent. If the
Administrative Agent so requests, all Proceeds received by any Grantor
consisting of cash, checks and Cash Equivalents shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.2.
6.2.    Application of Proceeds. If an Event of Default shall have occurred or
be continuing, the Administrative Agent may (and shall at the request of the
Required Lenders) apply any payments received by it under any of the Credit
Documents and all or any part of Proceeds required to be included in Collateral
held in any Collateral Account in payment of the Obligations as set forth in
Section 10.14 of the Credit Agreement.


15



--------------------------------------------------------------------------------











6.3.    Code and Other Remedies. The Administrative Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations, all rights and remedies of
a secured party under the New York UCC, the Cape Town Convention (including, but
not limited to, all rights and remedies under Chapter III of the Cape Town
Convention and Chapter II of the Protocol) or any other applicable law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may reasonably deem advisable and at such prices as it may
reasonably deem best, for cash or on credit or for future delivery without
assumption of any credit risk; provided that the Administrative Agent shall
notify the relevant Grantor at least ten (10) Business Days prior to the date of
such sale or disposition (which each Grantor agrees is commercially reasonable
and for the purposes of the Cape Town Convention shall be deemed to satisfy the
requirement of "reasonable prior notice" specified in Article 8(4) of the Cape
Town Convention). The Administrative Agent or any Lender shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places that the Administrative
Agent shall reasonably select at the sole cost and expense of the relevant
Grantor, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.3, after deducting all reasonable out-of-pocket costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations in accordance with Section
6.2 hereof, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Lender arising
out of the exercise by them of any rights hereunder. To the extent permitted by
applicable law, each Grantor and the Administrative Agent agree that the
Administrative Agent shall not be required to provide notice to any Grantor as
set forth in Article IX(6) of the Protocol in connection with a proposal to
procure the de-registration and export of a Qualified Aircraft without court
order. Each Aircraft Grantor expressly agrees to permit the Administrative Agent
to obtain from any applicable court, pending final determination of any claim
resulting from an Event of Default, speedy relief in the form of any of the
orders specified in


16



--------------------------------------------------------------------------------









Article 13 of the Cape Town Convention and Article X of the Protocol as the
Administrative Agent shall determine in its sole and absolute discretion,
subject to any procedural requirements prescribed by applicable law. Each
Grantor hereby consents to the exercise by the Administrative Agent of the
remedies granted herein and the Cape Town Convention. Each Grantor acknowledges
and agrees that the Administrative Agent may exercise such of the foregoing
remedies as it shall determine in its sole discretion and none of the foregoing
remedies is manifestly unreasonable. To the extent permitted by applicable law,
each Grantor and the Administrative Agent agree that paragraph 2 of Article 13
of the Cape Town Convention shall not apply to this Agreement or to the exercise
of any remedy by the Administrative Agent under this Agreement or the Cape Town
Convention. Following an occurrence of an Event of Default, the relevant
Aircraft Grantor agrees to immediately discharge, upon demand by the
Administrative Agent, any registrations made with the International Registry in
its favor.
6.4.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency.
6.5.    Maintenance of United States Citizenship of Grantors. The parties hereto
acknowledge that each Grantor that is granting a security interest in Aircraft
is a citizen of the United States as defined under the United States Code, Title
49 (Transportation), Section 40102(a)(15). Notwithstanding any other provision
of this Agreement, the Administrative Agent agrees to exercise its rights and
remedies under this Agreement in a manner that complies in all material respects
at all times, and each Grantor hereby agrees that it will comply at all times,
with the United States citizenship requirements of the above-mentioned laws and
regulations and any successor provisions thereto (the “Citizenship
Requirements”). Any exercise by the Administrative Agent of such rights shall be
void ab initio and unenforceable to the extent that such exercise would result
in contravention of or failure to meet the Citizenship Requirements.  Nothing in
this Section shall in any way affect or impair the Lien of the Administrative
Agent, for the benefit of the Lenders, in the Collateral or the exercise by the
Administrative Agent of its rights and remedies under this Agreement or any
Aircraft Security Agreement filed with the FAA, so long as such exercise is in
compliance with the Citizenship Requirements.  Further, nothing in this Section
shall give rise to any claims, causes of action or other rights in favor of any
Grantor against the Administrative Agent or any Lender.
SECTION 7. THE ADMINISTRATIVE AGENT
7.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, subject to the
last sentence of this clause (a), as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:


17



--------------------------------------------------------------------------------









(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Proceeds and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due with respect to any Proceeds
whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iii)    execute, in connection with any sale provided for in Section 6.3, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(iv)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may reasonably deem
appropriate; and (7) generally, sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless a Default or an Event of
Default shall have occurred.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The reasonable out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon


18



--------------------------------------------------------------------------------









at a rate per annum equal to the highest rate per annum at which interest would
then be payable on any category of past due Loans under the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9‑207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Lender to exercise any such
powers. The Administrative Agent and the Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment.
7.3.    Filing of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement with respect to the Collateral made prior to the date
hereof.
7.4.    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.


19



--------------------------------------------------------------------------------









SECTION 8. MISCELLANEOUS
8.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 12.12 of the Credit Agreement.
8.2.    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 12.3 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 3.
8.3.    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
8.4.    Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its out‑of‑pocket
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Credit Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 12.1 of the Credit
Agreement.


20



--------------------------------------------------------------------------------









(d)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Credit Documents.
8.5.    Successors and Assigns. This Agreement shall be binding upon the
permitted successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent, the Letter of Credit Issuer and the Secured Parties
and their permitted successors and assigns; provided that no Grantor may, except
pursuant to a merger or consolidation expressly permitted by Section 9.2 of the
Credit Agreement, assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.
8.6.    Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
during the continuance of an Event of Default, the Administrative Agent and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Grantor, any
such notice being hereby expressly waived by each Grantor to the fullest extent
permitted by applicable law, to set off and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent or such Lender (including, without limitation,
by branches and agencies of the Administrative Agent or such Lender wherever
located) to or for the credit or the account of any Grantor against and on
account of the Obligations of such Grantor then due and payable to the
Administrative Agent or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations of the Borrower purchased by such Lender pursuant to Section 12.4(b)
of the Credit Agreement, and all other claims of any nature or description then
due and payable arising out of or connected with this Agreement or any other
Credit Document, irrespective of whether or not the Administrative Agent or such
Lender shall have made any demand hereunder and although said deposits or
Indebtedness owing by the Administrative Agent or such Lender, or any of them,
shall be contingent or unmatured. The Administrative Agent and each Lender shall
notify such Grantor promptly of any such setoff and the application made by the
Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 8.6 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Administrative Agent or such
Lender may have.
8.7.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
8.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


21



--------------------------------------------------------------------------------









8.9.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10.    Integration. This Agreement and the other Credit Documents represent
the agreement of the Grantors, the Administrative Agent and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Credit Documents.
8.11.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.12.    Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non‑exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and of any state court of the State of New York located in the Borough of
New York and any appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.12 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction;
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; and
(f)    agrees that the Supreme Court of the State of New York, County of New
York and/or the United States District Court for the Southern District of New
York shall have exclusive jurisdiction in respect of any claim, action or suit
arising under or in connection with the Cape Town Convention, subject in all
respects to the terms of Article 43 of the Cape Town Convention granting
jurisdiction for certain matters to the courts of a Contracting State on the
territory of which the airframe relating to any Qualified Aircraft or any
related Engine is located


22



--------------------------------------------------------------------------------









and subject to the terms of Article 44 of the Cape Town Convention with respect
to jurisdiction over the International Registry. Each Grantor further agrees
that, without the prior written consent of the Administrative Agent, it will not
initiate any suit, action or proceeding arising under or relating to the Cape
Town Convention, in respect of (x) the airframe relating to any Qualified
Aircraft or its related Engines or (y) any of the transactions contemplated
under the Credit Documents, in any court other than the courts referred to in
this Section 8.12(f).
8.13.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents to which it is a party;
(b)    neither the Administrative Agent, the Letter of Credit Issuer nor any
Lender, in such capacity, has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Credit Documents, and the relationship between the Grantors, on the one hand,
and the Administrative Agent and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
8.14.    Additional Grantors. Each Subsidiary of Holdings that is required to
become a party to this Agreement pursuant to Section 8.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
8.15.    Releases. (a) At such time as the Loans, the Reimbursement Obligations
and the other Obligations shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder and execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.
(b)    If any of the Collateral shall be released as expressly permitted by
Section 8.10(c) of the Credit Agreement, then (i) the Liens created hereby on
such Collateral shall automatically be released and (ii) the Administrative
Agent, at the request and sole expense of such Grantor, shall execute and
deliver to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.
8.16.    Subordination. (a) As used herein, the term “Guarantor Claims” shall
mean all debts and obligations of the Borrower or any other Grantor to any
Grantor, whether such debts and obligations now exist or are hereafter incurred
or arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or obligations be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or obligations may,


23



--------------------------------------------------------------------------------









at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired. After the occurrence and
during the continuation of an Event of Default, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Guarantor Claims.
(b)    In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief or other insolvency proceedings involving any Grantor, the
Administrative Agent on behalf of the Secured Parties shall have the right to
prove their claim in any proceeding, so as to establish their rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Grantor hereby assigns such dividends and payments to the Administrative
Agent for the benefit of the Secured Parties for application against the
Obligations as provided under Section 10.14 of the Credit Agreement. Should the
Administrative Agent or any other Secured Party receive, for application upon
the Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations and termination
of all Commitments, the intended recipient shall become subrogated to the rights
of the Administrative Agent and the other Secured Parties to the extent that
such payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Obligations, and
such subrogation shall be with respect to that proportion of the Obligations
which would have been unpaid if the Administrative Agent and the other Secured
Parties had not received dividends or payments upon the Guarantor Claims.
(c)    In the event that, notwithstanding Section 8.16(a) and Section 8.16(b),
any Grantor should receive any funds, payments, claims or distributions which
are prohibited by such Sections, then it agrees (i) to hold in trust for the
Administrative Agent and the other Secured Parties an amount equal to the amount
of all funds, payments, claims or distributions so received, and (ii) that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions except to pay them promptly to the Administrative Agent,
for the benefit of the Secured Parties; and each Grantor covenants promptly to
pay the same to the Administrative Agent.
(d)    Each Grantor agrees that, until the Obligations are paid in full and all
Commitments have terminated, any Liens securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any Liens securing payment of
the Obligations, regardless of whether such encumbrances in favor of such
Grantor, the Administrative Agent or any other Secured Party presently exist or
are hereafter created or attach. Without the prior written consent of the
Administrative Agent, no Grantor, during the period in which any of the
Obligations are outstanding and all Commitments have terminated, shall (i)
exercise or enforce any creditor’s right it may have against any debtor in
respect of the Guarantor Claims, or (ii) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including, without limitation, the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any Lien held by it.


24



--------------------------------------------------------------------------------









(e)    Upon the request of the Administrative Agent, all promissory notes and
all accounts receivable ledgers or other evidence of the Guarantor Claims
accepted by or held by any Grantor shall contain a specific written notice
thereon that the indebtedness evidenced thereby is subordinated under the terms
of this Agreement.
8.17.    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
8.18.    Cape Town Convention. The parties hereto agree that for all purposes of
the Cape Town Convention, (i) this Agreement creates and constitutes a separate
International Interest with respect to each airframe relating to each Qualified
Aircraft and each related Engine listed on Schedule 1 hereto, (ii) each airframe
relating to a Qualified Aircraft and each related Engine listed on Schedule 1
hereto constitutes an Aircraft Object, (iii) this Agreement constitutes an
agreement for registration with respect to each airframe relating to a Qualified
Aircraft listed on Schedule 1 hereto and (iv) this Agreement constitutes an
assignment of Associated Rights secured by or associated with the each airframe
relating to a Qualified Aircraft and each related Engine listed on Schedule 1
hereto, and each Grantor and the Administrative Agent hereby acknowledge and
agree that such assignment shall be effective to assign any related
International Interest for all purposes of the Cape Town Convention. Except to
the extent expressly provided otherwise herein, any terms of this Agreement
which expressly incorporate any provisions of the Cape Town Convention shall
prevail in the case of any conflict with any other provision contained herein.
Each of the parties hereto acknowledges and agrees that for purposes of the Cape
Town Convention (to the extent applicable hereto) separate rights may exist with
respect to the airframe relating to an Aircraft and its Engines. The parties
hereto further agree that the choice of the law of the State of New York as the
governing law as set forth in Section 8.11 and the submission to the
jurisdictions as set forth in Section 8.12 have been made in accordance with
Article VIII of the Protocol and Article 42 of the Cape Town Convention,
respectively.
8.19.    Keepwell. (a)    Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under this Agreement in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section, or
otherwise under this Agreement, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until this Agreement has been terminated pursuant to
Section 2.1(d). Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(b)    For purposes of this Section 8.19, “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Credit Party that has total assets
exceeding $10,000,000 at


25



--------------------------------------------------------------------------------









the time the relevant Guaranty or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
8.20.    Amendment and Restatement; No Novation. THE PARTIES HERETO EXPRESSLY
ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT AMENDS AND RESTATES IN ITS ENTIRETY
THE EXISTING GUARANTEE AND COLLATERAL AGREEMENT. THE PARTIES HERETO DO NOT
INTEND THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY ANY GRANTOR UNDER OR IN CONNECTION
WITH THE EXISTING GUARANTEE AND COLLATERAL AGREEMENT, THE EXISTING CREDIT
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.




[Signatures Appear on Following Page]




26



--------------------------------------------------------------------------------












IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.


CARGO AIRCRAFT MANAGEMENT, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President    




ABX AIR, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, General Counsel & Secretary    




LGSTX DISTRIBUTION SERVICES, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AIRBORNE GLOBAL SOLUTIONS, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    











--------------------------------------------------------------------------------











AIRBORNE MAINTENANCE AND ENGINEERING SERVICES, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AIR TRANSPORT INTERNATIONAL LIMITED LIABILITY COMPANY






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AMES MATERIAL SERVICES INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AIR TRANSPORT INTERNATIONAL, INC.






By:        /s/ James F. O’Grady                    
Name: James F. O’Grady        
Title: President    


CARGO AVIATION, INC.






By:        /s/ Joseph C. Hete                    
Name: Joseph C. Hete    
Title: President    







--------------------------------------------------------------------------------









CARGO HOLDINGS INTERNATIONAL, INC.






By:        /s/ Joseph C. Hete                    
Name: Joseph C. Hete    
Title: President & Chief Executive Officer    




LGSTX FUEL MANAGEMENT, INC.






By:        /s/ Quint O. Turner                    
Name: Quint O. Turner    
Title: President    




LGSTX SERVICES, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    




AIR TRANSPORT SERVICES GROUP, INC.






By:        /s/ Joseph C. Hete                    
Name: Joseph C. Hete    
Title: President & Chief Executive Officer    






GLOBAL FLIGHT SOURCE, INC.






By:        /s/ W. Joseph Payne                    
Name: W. Joseph Payne    
Title: Vice President, Secretary    









--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------









SCHEDULE 1
Qualified Aircraft in Collateral Pool
Tail #
Aircraft Type
Aircraft MSN
Engine Type
Engine MSN
Engine MSN
787AX
767
23020
GE CF680A
580265
580234
793AX
767
23143
GE CF680A
580195
580260
794AX
767
23144
GE CF680A
580255
580271
739AX
767
22216
GE CF680A
580150
580289
SE-RLC
767
22217
GE CF680A
580151
580108
763CX
767
22223
GE CF680A
580137
580171
N219CY
767-383
24358
GE CF680A
580152
580339
769AX
767
22787
GE CF680A
580134
580144
792AX
767
23142
GE CF680A
580125
580173
797AX
767
23147
GE CF680A
580223
580213
798AX
767
23431
GE CF680A
580345
580227
312AA
767
22315
GE CF680A
580183
580297
741AX
767
22215
GE CF680A
580130
580408
795AX
767
23145
GE CF680A
580268
580197
768AX
767
22786
GE CF680A
580304
580248
773AX
767
22788
GE CF680A
580218
580226
774AX
767
22789
GE CF680A
580306
580224
775AX
767
22790
GE CF680A
580272
580296
783AX
767
23016
GE CF680A
580237
580172
788AX
767
23021
 
GE CF680A
580238
791AX
767
23141
GE CF680A
580196
580117
N220CY
767-383ER
24729
GE CF680A
580269
N226CY
767-383ER
26544
GE CF680A
580148
580236
761CX
767
22318
GE CF680A
580270
580128
620DL
757
22910
PW 2037
716435
716429
605DL
757
22812
PW 2037
716317
726581
316CM
767
24146
GE CF680C
695440
695678
317CM
767
24317
GE CF680C
695491
695453
319CM
767
24407
GE CF680C
695632
695629
767AX
767
22785
GE CF680A
580210
751CX
757
26273
PW 2037
726735
726736
N531UA
757-222
25042
PW2037
726686
726557
N557CM
757-2B6
23687
PW2037
716417
716418
N752CX
757-200 Series
24451
RB211-535E4
30856
30855
N753CX
757-2Y0
26152
RB211-535E4
30853
30848
N754CX
757-2Y0
26154
RB211-535E4
30845
30913
SE-RLA
767-232
22224
GE CF680C2
695235
695245
N362CM
B767-338
24316
PW4060
724110
724153
N363CM
767-338
24853
PW4060
724621
724162
N364CM
767-338
24531
PW4060
717633
724132
N371CM
767-338
25577
GE CF6-80C2B6
690248
695240
N372CM
767-338
25575
GE CF6-80C2A5
695-405
695-391
N373CM
767-338
24929
CF6-80C2B6
695201
695676








--------------------------------------------------------------------------------









N374CM
767-338
28725
CF6-80C2B6
695580
702332
N376CM
767-338
30186
CF6-80C2B6
695677
704246
N380CM
767-338
25316
CF6-80C2B6
690382
690380
N385CM
767-319
24875
CF6-80C2B6
695687
695686
N377CM
767-338
24930
CF6-80C2B6
695283
695465
CF6-80C2B6
695585
695417
CF6-80C2B6
690328
695416
N762CX
767-232
22225
CF6-80A
580140
580245










--------------------------------------------------------------------------------













SCHEDULE 2
Jurisdictions of Organization


Entity
Jurisdiction of Organization
Document Number
ABX Air, Inc.
Delaware
885720
Airborne Global Solutions, Inc.
Delaware
4841202
Airborne Maintenance and Engineering Services, Inc.
Delaware
4653090
Air Transport International Limited Liability Company
Nevada
LLC14838-1992
Air Transport Services Group, Inc.
Delaware
4418623
AMES Material Services Inc.
Ohio
599738
Cargo Aircraft Management, Inc.
Florida
P99000083274
Cargo Aviation, Inc.
Florida
P06000009768
Cargo Holdings International, Inc.
Florida
P99000062541
LGSTX Fuel Management, Inc.
Florida
P06000135850
LGSTX Services, Inc.
Delaware
4841205
LGSTX Distribution Services, Inc.
Ohio
658409
Air Transport International, Inc.
Delaware
5220076
Global Flight Source, Inc.
Delaware
5601458










--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------











SCHEDULE 3
Notice Addresses


Air Transport Services Group, Inc.
145 Hunter Drive
Wilmington, Ohio 45177
Attn:     Quint O. Turner
Chief Financial Officer
quint.turner@atsginc.com


CC:     Joseph E. Roux
Director, Treasury
joe.roux@atsginc.com


CC:    W. Joseph Payne, Esq.
Chief Legal Officer & Secretary
joe.payne@atsginc.com









--------------------------------------------------------------------------------












Annex 1 to
Amended and Restated Guarantee and Collateral Agreement
ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________, a ______________ corporation (the “Additional
Grantor”), in favor of SUNTRUST BANK, as administrative agent (in such capacity,
the “Administrative Agent”), for the lending and other financial institutions
(the “Lenders”) parties to the Credit Agreement referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
W I T N E S S E T H :
WHEREAS, CARGO AIRCRAFT MANAGEMENT, INC., a Florida corporation (the
“Borrower”), the Lenders and the Administrative Agent have entered into an
Amended and Restated Credit Agreement, dated as of May 31, 2016 (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Borrower, Holdings and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Amended and Restated Guarantee and Collateral Agreement, dated as of May 31,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.10 of the
Credit Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder (including the guaranty obligations in Section 2 of the
Guaranty and Collateral Agreement) and further grants to the Administrative
Agent on behalf of the Secured Parties a security interest in the Collateral,
pursuant to Section 3 of the Guaranty and Collateral Agreement. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee


Annex 1-1



--------------------------------------------------------------------------------









and Collateral Agreement is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date.
2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]




By:    ___________________________
Name:
Title:
























    


Annex 1-2



--------------------------------------------------------------------------------










Annex 1-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3




Annex 1-3

